Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-11, 13-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hatfield et al (US 20130207491, herein ‘Hatfield’) in view of Doherty et al (US 20030184180, herein ‘Doherty’).
RE claims 1, 8-9, 14-15 and 20, Hatfield discloses a power tool [100] comprising a housing [102 fig. 1] and a brushless motor [104] (see [0036]-[0037]) disposed within the housing; the brushless motor comprising: a rotor [254/256] rotating around a center axis; 
As shown in Figs. 2B-2C, 5A, a stator [230] including a stator core [240/242] and a plurality of stator teeth extending radially from the stator core forming a plurality of slots therebetween, each stator tooth including a radial main body and a tooth tip extending substantially laterally from an end of the radial main body opposite the stator core; a plurality of stator windings [232] wound around the plurality of stator teeth, except for the following:
stator disposed within the rotor along the center axis and a plurality of stator teeth extending radially-outwardly from the stator core forming a plurality of slots therebetween, i.e. the claimed motor is an outer-rotor-inner-stator brushless motor, while the prior art motor is a reversely arrangement with inner-rotor-outer-stator brushless motor;
(B)  a plurality of winding retention wedges axially received within the plurality of slots between adjacent stator windings, each winding retention wedge comprising a first portion engaging the tooth tips of adjacent stator teeth and a second portion received at least partially between adjacent stator windings to apply a first force substantially apply a first force substantially in a range of a radially-inward direction and a second force substantially in a lateral direction to the adjacent stator windings.
RE the limitations listed in item (A), those skilled in art would understand that it is well-known in the art for motors being configured with an outer-rotor-inner-stator arrangement such that the stator disposed within the rotor along the center axis and a plurality of stator teeth extending radially-outwardly from the stator core forming a plurality of slots therebetween.  Moreover, it would require only routine skills and knowledge in the art to reversely re-arranging the prior art motor to be and outer-rotor-inner-stator type of motor, as claimed.  Doing so would not change the magnetically interaction therebetween the stator and the rotor of the brushless motor or operational characteristics thereof.  Hence, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art brushless motor by reversely re-configuring the stator and the rotor thereof such that the stator disposed within the rotor along the center axis and a plurality of stator teeth extending radially-outwardly from the stator core forming a plurality of slots therebetween.  Doing so would be a matter of obvious engineering design choice to provide an outer-rotor-inner-stator brushless motor of 
RE the limitations listed in item (B), Doherty teaches a coil retention assembly for retaining coils within respective slots, wherein a plurality of winding retention wedges [500] axially received within the plurality of slots [305a-d] (i.e. the disclosed interpole inter-pole region 305a-d between adjacent poles 304a-d) between adjacent windings [306a-306b]; 


    PNG
    media_image1.png
    450
    1483
    media_image1.png
    Greyscale


each winding retention wedge [500] comprising a first portion [504/502] engaging the tooth tips of adjacent stator teeth and a second portion [506] received at least partially between adjacent stator windings to apply a first force substantially in a range of a radially-inward 

    PNG
    media_image2.png
    469
    740
    media_image2.png
    Greyscale


RE claims 2-5, 7, 10, 11, 13, 16, 17 and 19, Doherty teaches the coil retention assembly, 

    PNG
    media_image3.png
    995
    1692
    media_image3.png
    Greyscale

(see enlarged portion of fig. 5 included herein) wherein each winding retention wedge further comprises two side projections extending laterally proximate the first portion [504/502] and the second portion [506], and the two side projections extend laterally between and in 
wherein the second portion [506] of each winding retention wedge includes two side walls each disposed substantially along a radial plane of the stator and a lower wall disposed between ends of the two side walls, as in claims 7, 13 and 19.

Allowable Subject Matter
Claims 6, 12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRAN N NGUYEN/            Primary Examiner, Art Unit 2834